Citation Nr: 1637970	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  10-32 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for neurogenic bowel dysfunction due to multiple sclerosis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty from March 1980 to March 2000.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a May 2009 rating decision of the VA Regional Office (RO) in Phoenix, Arizona that granted service connection for neurogenic bowel dysfunction due to multiple sclerosis, evaluated as 10 percent disabling.  The Veteran appeals for a higher initial rating.  

Following review of the record, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that the symptoms associated with his service-connected neurogenic bowel are more severely disabling than reflected by the currently assigned 10 percent disability evaluation and warrant a higher rating.  He contends that his symptomatology has worsened over time to the extent that he has to utilize enemas daily or suffer uncontrollable diarrhea if he uses stool softeners.

Review of the record discloses that the Veteran has not had a VA compensation and pension examination specific to the intestines since April 2009.  The Court of Appeals for Veterans Claims (Court) has held that when the available evidence is too old to adequately evaluate the current state of the condition and the Veteran maintains that his disability has worsened, VA must provide a new examination. See Snuffer v. Gober, 10 Vet.App. 400, 403 (1997); Olsen v. Principi, 3 Vet.App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  As such, the appellant will be scheduled for a current VA examination of the intestines.

Additionally, review of the record discloses that the appellant receives VA outpatient treatment for disorders that include the service-connected disability.  The most recent records date through July 2014.  As VA has notice of the potential existence of additional records, they must be retrieved and associated with the other evidence already on file. See Bell v. Derwinski, 2 Vet.App. 611 (1992).  Therefore, records dating from August 2014 should be requested and associated with the electronic record. See Bell v. Derwinski, 2 Vet.App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Request the Veteran's VA outpatient records dating from August 2014 and associate them with Virtual VA/VBMS.  All attempts to secure these records should be documented.

2.  Schedule the Veteran for a bowel examination by an appropriate VA physician.  Access to Virtual VA/VBMS must be made available to the examiner.  A comprehensive clinical history should be obtained.  All indicated tests and studies should be performed, and clinical findings must be reported in detail, specifically pertaining to the degree of fecal discharge, leakage and involuntary bowel movements.

3.  The Veteran must be given adequate notice of the examination, to include advising him of the consequences of failure to report pursuant to 38 C.F.R. § 3.655 (2015).

4.  After taking any further development deemed appropriate, readjudicate the issue on appeal, to include on an extraschedular basis.  If the benefit sought is not granted, issue a supplemental statement of the case to the appellant and his representative before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


